Case: 11-20515     Document: 00511792741         Page: 1     Date Filed: 03/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 19, 2012
                                     No. 11-20515
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARSA HALL,

                                                  Plaintiff–Appellant,

v.

ADMINISTRATOR FRANK HOKE; ROBERT H. QUADA; KELLY STRONG,

                                                  Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-4765


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Marsa Hall, Texas prisoner # 540183, appeals the dismissal of his 42
U.S.C. § 1983 complaint against prison officials for violating his right of access
to the courts. The district court dismissed his complaint as frivolous pursuant
to 28 U.S.C. § 1915(e)(2)(B)(i). Hall also moves to supplement the record on
appeal with evidence that he contends shows that prison officials have continued
to deny him his right of access to the courts and retaliate against him for
exercising that right.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20515     Document: 00511792741     Page: 2   Date Filed: 03/19/2012

                                   No. 11-20515

        Hall may not supplement the record pursuant to Federal Rule of Appellate
Procedure 10(e)(2) with evidence that was not presented to the district court.
See FED. R. APP. P. 10(e)(2); United States v. Smith, 493 F.2d 906, 907 & n.1 (5th
Cir. 1974). His motion is DENIED.
        We pretermit consideration of whether Hall’s claim was unexhausted
because he has failed to show that the district court abused its discretion in
dismissing his complaint as frivolous. See Geiger v. Jowers, 404 F.3d 371, 373
(5th Cir. 2005); Johnson v. Johnson, 385 F.3d 503, 522, 526 (5th Cir. 2004);
Gonzales v. Wyatt, 157 F.3d 1016, 1019 (5th Cir. 1998).
        Hall contends that his state suit was dismissed and his appeals of that
dismissal were unsuccessful because he failed to comply with state procedural
rules. He argues that he was unaware of the rules because he was not able to
freely consult with other inmates in the law library due to the prison’s no-
talking-without-permission rule. He also argues that the state attorney who
defended the state suit failed to serve him with a copy of the state’s motions,
which would have provided him with notice of the procedural deficiency in his
suit.
        A prisoner has a constitutionally protected right of access to the courts.
Bounds v. Smith, 430 U.S. 817, 821 (1977). To prevail on a claim for denial of
access to the courts, the prisoner must establish that he was prejudiced by the
alleged violation by showing that his ability to pursue a nonfrivolous legal claim
was hindered by the defendants’ actions. Lewis v. Casey, 518 U.S. 343, 351-53
(1996); Christopher v. Harbury, 536 U.S. 403, 415 (2002).
        Hall’s claim is premised on the contention that the only way he could have
been made aware of the state procedural rules was if he had been allowed to
consult with other inmates in the law library without restriction. Neither logic
nor Hall’s allegations support such a contention. Hall alleged that he was not
aware of the rules because he could not freely consult with other inmates in the
law library. However, he conceded that he could freely speak to other inmates

                                         2
   Case: 11-20515    Document: 00511792741      Page: 3    Date Filed: 03/19/2012

                                  No. 11-20515

outside the law library and did in fact consult with other inmates about legal
matters outside the law library. Hall’s allegations thus fail to demonstrate that
the no-talking-without-permission rule prejudiced his ability to file and pursue
his state suit. Accordingly, the district court did not abuse its discretion in
dismissing the claim as frivolous since it lacked an arguable legal basis. See
Gonzales, 157 F.3d at 1019.
      Hall’s assertion that the no-talking-without-permission rule violates
prison policy also fails to raise a constitutional violation. See Samford v. Dretke,
562 F.3d 674, 681 (5th Cir. 2009).
      Any claim against the state attorney who defended Hall’s state suit will
not be considered. Hall does not challenge the district court’s determination that
he failed to name the state attorney as a defendant, waiving consideration of the
issue. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The district court’s judgment is AFFIRMED.




                                         3